

Exhibit 10.38


MYLAN INC.
AMENDED AND RESTATED
INDEMNIFICATION AGREEMENT


This Amended and Restated Indemnification Agreement (the “Agreement”) is made
this __ day of _______, 2013, by and between Mylan Inc., a Pennsylvania
corporation (the “Corporation”), and __________ (“Indemnitee”). This Agreement
amends and restates in its entirety the Indemnification Agreement previously
entered into between the Corporation and Indemnitee.
WHEREAS, Indemnitee is a director of the Board of Directors of the Corporation
and performs a valuable service in such capacity for the Corporation; and
WHEREAS, Article VIII of the Second Amended and Restated Bylaws, as amended to
date (the “Bylaws”), of the Corporation provides for indemnification of and
advancement of expenses to certain persons acting on behalf of the Corporation;
and
WHEREAS, such Bylaws, and Chapter 17, Subchapter D, of the Pennsylvania Business
Corporation Law of 1988, as amended (the “BCL”), specifically provide that the
indemnification and advancement of expenses provided by or pursuant to the BCL
is not exclusive of any other rights to which any person may be entitled under
any agreement, and thus contemplate that agreements may be entered into with
respect to indemnification and advancement of expenses; and
WHEREAS, the Corporation and Indemnitee recognize that the increase in corporate
litigation subjects directors and officers to substantial risks of personal
liability and expensive litigation; and
WHEREAS, the Corporation and Indemnitee further recognize that the cost of
liability insurance for the Corporation’s directors and officers can be
significant and continues to rise, and that there have been reports of general
reductions in the coverage afforded by such insurance in some cases; and
WHEREAS, there may be uncertainties concerning the adequacy and reliability of
the protection afforded by directors’ and officers’ liability insurance; and
WHEREAS, in order to ameliorate such uncertainties and to induce Indemnitee to
continue to serve the Corporation, the Corporation has determined it to be fair
and in the best interests of the Corporation to enter into this Agreement with
Indemnitee.
NOW, THEREFORE, in consideration of Indemnitee’s continued service to the
Corporation after the date hereof, the parties hereto, intending to be legally
bound, agree as follows:
1.     Certain Definitions.
(a)    “Proceeding” shall mean any threatened, pending or completed claim,
action, suit or proceeding, alternative dispute resolution mechanism, or any
hearing, inquiry or investigation, that Indemnitee in good faith believes might
lead to the institution of any such claim, action, suit, proceeding, hearing,
inquiry, investigation, or alternative dispute mechanism, whether civil,
criminal, administrative, investigative or otherwise, whether brought by a third
party, in the name of the Corporation or otherwise, or by the Indemnitee.
(b)     “Expenses” shall mean all expenses, liability and loss (including,
without limitation, attorneys’ fees and disbursements and all other costs,
expenses and obligations incurred in connection with investigating, defending,
being a witness or potential witness in or participating in (including, without
limitation, on appeal), or preparing to defend, to be a witness or potential
witness in or participate in, any actual, threatened or completed action, suit,
or proceeding, or any alternative dispute resolution mechanism, hearing or
investigation), judgments, fines, awards, penalties, ERISA excise taxes






--------------------------------------------------------------------------------



or penalties, amounts paid in settlement (if such settlement is approved by the
Corporation, which approval shall not be unreasonably withheld) and punitive and
exemplary damages, actually incurred, in respect of any Proceeding, and any
federal, state, local or foreign income taxes imposed on Indemnitee as a result
of the actual or deemed receipt of any payments under this Agreement or
otherwise in respect of indemnification (and any federal, state, local or
foreign income taxes attributable thereto).
2.     Indemnification.
(a)     The Corporation shall hold harmless and indemnify the Indemnitee against
any and all Expenses actually incurred by Indemnitee in connection with any
Proceeding to which the Indemnitee is, was or at any time becomes a party, or is
threatened to be made a party or is involved (as a witness, potential witness or
otherwise) by reason of (or arising as a whole or in part out of) the fact that
Indemnitee is or was a director or officer of the Corporation or of any
subsidiary of the Corporation, or is or was serving at the request of the
Corporation as a director, officer, trustee, employee or agent of another
corporation or of a partnership, joint venture, trust or other enterprise,
including, without limitation, service with respect to an employee benefit plan,
whether the basis of such Proceeding is alleged action or the failure to take
action in Indemnitee’s official capacity, or in any other capacity while serving
as a director, officer, trustee, employee or agent (an “Indemnifiable Event”);
provided, however, the Corporation shall indemnify Indemnitee hereunder in
connection with any Proceeding (or part thereof) initiated by Indemnitee only if
such Proceeding (or part thereof) was authorized by the Board of Directors of
the Corporation, or except as otherwise provided herein.
(b)     Notwithstanding the provisions of Paragraph 2(a), in the event of a
determination by a court (as to which all rights of appeal therefrom have been
exhausted or lapsed) that Indemnitee’s act or failure to act giving rise to the
claim for indemnification constituted willful misconduct or recklessness, any
such claim shall not constitute an Indemnifiable Event and the Corporation shall
have no obligation to indemnify Indemnitee hereunder against any Expenses in
connection with such claim; provided, however, that such claim shall constitute
an “Indemnifiable Event” and the Corporation shall indemnify Indemnitee for all
Expenses hereunder in connection with such claim if and to the same extent that,
notwithstanding such final judicial determination, such court or the Corporation
shall have determined that indemnification of some or all Expenses incurred by
Indemnitee is appropriate and permitted under applicable law.
(c)     Without limiting the effect of any other provision of this Agreement,
and in addition to the rights of Indemnitee elsewhere set forth in this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding referred to in Paragraph 2(a) or in
defense of any claim, issue or matter therein, Indemnitee shall be indemnified
against Expenses actually and reasonably incurred by Indemnitee in connection
therewith. For purposes of this Paragraph 2(c), the term “successful on the
merits or otherwise” shall include (i) any termination, withdrawal, dismissal,
or other resolution (with or without prejudice) of any Proceeding against
Indemnitee without any express finding of willful misconduct or recklessness
leading to liability or guilt against him, or (ii) the expiration of a
reasonable period of time after the making of any claim or threat of a
Proceeding without the institution of the same and without any promise or
payment made to induce a settlement. The Corporation acknowledges that a
settlement or other disposition short of final judgment may be successful if it
permits a party to avoid expense, delay, distraction, disruption and
uncertainty. In the event that any Proceeding to which Indemnitee is a party is
resolved in any manner other than by adverse judgment against Indemnitee based
on a finding of willful misconduct or recklessness by Indemnitee (including,
without limitation, settlement of such Proceeding, with or without payment of
money or other consideration, as long as the Corporation has approved the
settlement, which approval shall not be unreasonably withheld) it shall be
presumed that Indemnitee has been successful on the merits or






--------------------------------------------------------------------------------



otherwise in such Proceeding. Anyone seeking to overcome this presumption shall
have the burden of proof and the burden of persuasion by clear and convincing
evidence.
(d)     Notwithstanding any other provision of this Agreement, to the extent
that Indemnitee is, by reason of (or arising as a whole or in part out of) the
fact that Indemnitee is or was a director or officer of the Corporation or of
any subsidiary of the Corporation, or is or was serving at the request of the
Corporation as a director, officer, trustee, employee or agent of another
corporation or of a partnership, joint venture, trust or other enterprise,
including, without limitation, service with respect to an employee benefit plan,
a witness or a potential witness, or is made (or asked) to respond to discovery
requests, in any Proceeding to which Indemnitee is not a party, he shall be
indemnified against all Expenses actually and reasonably incurred by him or on
his behalf in connection therewith.
3.     Advancement of Expenses. The Corporation shall promptly pay (or reimburse
Indemnitee for) all Expenses incurred by Indemnitee from time to time by reason
of Indemnitee’s actual or threatened participation (as a party, witness or
potential witness, or other participant) in any Proceeding (including, without
limitation, appellate Proceedings) for which a claim for indemnification is made
hereunder, in advance of the final disposition of such Proceeding. Unless
otherwise agreed by Indemnitee and the Corporation, Indemnitee will request
third parties to furnish invoices relating to amounts incurred as Expenses
directly to the Corporation, which shall promptly make payment thereon directly
to such third parties without any out-of-pocket Expenses being incurred by
Indemnitee.
4.     Undertaking to Repay Expenses.
(a)     In the event of a determination by a court (as to which all rights of
appeal therefrom have been exhausted or lapsed) that Indemnitee’s conduct
relating to any claim for indemnification constituted willful misconduct or
recklessness, the Indemnitee shall repay to the Corporation such amount of the
Expenses or the appropriate portion thereof, so paid or advanced; provided,
however, that Indemnitee shall not be obligated to make such repayment if and to
the same extent that, notwithstanding such final judicial determination, such
court or the Corporation shall have determined that indemnification of some or
all Expenses incurred by Indemnitee is appropriate and permitted under
applicable law.
(b)     For purposes of any determination of the amount of Expenses, if any,
subject to repayment under this Paragraph 4, such amount shall be determined
taking into account the provisions of Paragraph 6 hereof.
5.     Enforcement.
(a)     Indemnitee shall be entitled to be indemnified for, and the Corporation
shall be obligated to pay, any and all Expenses incurred by Indemnitee in
connection with any action, suit or proceeding commenced by Indemnitee (and
including, without limitation, such Expenses with respect to any appellate
proceeding commenced thereon by either party) to enforce rights or to collect
monies under, or interpret any of the terms of, this Agreement, the
Corporation’s Articles of Incorporation or its Bylaws, applicable law
(including, without limitation, the BCL) or under any liability insurance
policies maintained by the Corporation; provided, however, that Indemnitee shall
not be entitled to be indemnified for any such amount if, as a part of such
action, suit or proceeding, a final judicial determination shall be made (as to
which all rights of appeal therefrom have been exhausted or lapsed) that each
and every material assertion made by Indemnitee as a basis of such action, suit
or proceeding was frivolous. The Corporation shall pay all such amounts in
advance of the judicial determination of any such action, suit or proceeding
contemplated in this paragraph (including, without limitation, appellate
proceedings) in accordance with Paragraph 3 hereof.
(b)     If a claim under Paragraph 2 is not paid in full by the Corporation
within sixty (60) days after a written claim has been received by the
Corporation, or if a claim under Paragraph 3 is






--------------------------------------------------------------------------------



not paid in full by the Corporation within twenty (20) days after a written
claim has been received by the Corporation, Indemnitee may at any time
thereafter bring suit against the Corporation to recover the unpaid amount of
the claim. If successful in whole or in part in any such suit, Indemnitee also
shall be entitled to be paid the expense of prosecuting or defending such suit,
including, without limitation, attorney’s fees.
6.     Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of the parties to this Agreement to secure
rights of Indemnitee to indemnification that are as favorable as may be
permitted under the BCL and public policy of the Commonwealth of Pennsylvania.
Accordingly, the parties agree that the following procedures and presumptions
shall apply in the event of any question as to whether Indemnitee is entitled to
indemnification under this Agreement:
(a)    Procedures. Indemnitee shall present in writing any claims for repayment
or advancement of Expenses in connection with a Proceeding to the Executive
Committee of the Corporations’ Board of Directors (the “Executive Committee”),
unless the Indemnitee is a member of the Executive Committee, in which case the
claim for repayment or advancement of Expenses shall be presented to the full
Board of Directors. Provided the claims meet the other requirements of this
Agreement, the Executive Committee or the Board of Directors, as the case may
be, shall then approve payment by the Corporation of those claims and so notify
the Indemnitee within ten (10) days of its receipt of the claims for repayment
or advancement.
(b)    Presumption. It is presumed that Indemnitee is entitled to
indemnification by the Corporation for the Expenses actually incurred by
Indemnitee in respect of any Proceeding. For the purposes of this Paragraph 6,
the Corporation shall have the burden of proof and the burden of persuasion by
clear and convincing evidence to establish that Indemnitee is not entitled to be
indemnified for any amount of Expenses actually incurred by Indemnitee in
respect of any Proceedings.
(c)    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Corporation for some or a portion of
the Expenses actually incurred by Indemnitee in respect of any Proceeding, but
not for the total amount of such Expenses, the Corporation shall nevertheless
indemnify Indemnitee for the portion of such Expenses to which Indemnitee is
entitled.
7.     Cooperation; Settlement. Indemnitee shall not make any admission or
effect any settlement with respect to any Proceeding without the Corporation’s
prior written consent. The Corporation shall not settle any such Proceeding in
any manner which would impose any penalty or limitation on Indemnitee without
Indemnitee’s prior written consent. The Executive Committee shall have the
authority to make decisions for the Corporation with respect to any settlement
relating to a Proceeding covered by this Agreement; provided, however, that if
the Indemnitee is a member of the Executive Committee, then the full Board of
Directors shall have such authority. Neither the Corporation nor Indemnitee will
unreasonably withhold consent to any proposed settlement; provided, however,
that if the Corporation withholds its consent to any settlement proposed by
Indemnitee reasonably and in good faith, the Corporation shall thereafter, to
the fullest extent permitted by law and this Agreement, (i) advance attorneys’
fees and all other costs in the manner provided in Paragraph 3 hereof, with
respect to any separate counsel thereafter retained by Indemnitee in connection
with such Proceeding, and (ii) confirm in a manner reasonably satisfactory to
Indemnitee that, with respect to such Proceeding, the Corporation shall provide
indemnification and/or advancement of Expenses to Indemnitee without regard to
any defense, offset, counterclaim or any other basis for which the Corporation
may otherwise contest Indemnitee’s entitlement to such amounts. Indemnitee shall
cooperate to the extent reasonably possible with the Corporation and its
insurers in attempts to defend or settle such Proceeding.
8.     Notification; Assumption of Defense; Selection of Counsel. As soon as
practicable after receipt by Indemnitee of notice of the commencement of a
Proceeding made against or otherwise






--------------------------------------------------------------------------------



involving Indemnitee for which Indemnitee may be entitled to be indemnified,
Indemnitee shall notify the Corporation in writing of the commencement thereof
(but the failure to notify the Corporation shall not relieve it from any
liability which it may have under this Agreement unless and to the extent that
it has been prejudiced in a material respect by such failure or from the
forfeiture of substantial rights and defenses). The Corporation will be entitled
to participate therein, and to the extent it may elect by written notice
delivered to Indemnitee after receiving the aforesaid notice from Indemnitee, to
assume the defense thereof with counsel reasonably satisfactory to Indemnitee,
which may be the same counsel as counsel to the Corporation. Notwithstanding the
foregoing, Indemnitee shall have the right to employ such Indemnitee’s own
counsel in any such case, but the fees and costs of such counsel shall be at the
expense of Indemnitee unless (i) the employment of such counsel shall have been
authorized in writing by the Corporation, or (ii) the Corporation shall not have
employed counsel reasonably satisfactory to Indemnitee to take charge of the
defense of such action within a reasonable time after notice of commencement of
the action, or (iii) Indemnitee shall have retained such counsel pursuant to the
provisions of Paragraph 7 hereof, or (iv) Indemnitee shall have reasonably
concluded, based upon the written advice of counsel to Indemnitee, that a
conflict of interest exists which makes representation by counsel chosen by the
Corporation not advisable. In any of the events referred to in (i) through (iv)
in the preceding sentence, the Corporation shall not have the right to direct
the defense of such action on behalf of Indemnitee, and the fees and costs of
one separate counsel retained by Indemnitee shall be borne by the Corporation.
9.     Subrogation; No Duplication of Payments.
(a)     In the event of payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including, without limitation, the
execution of such documents necessary to enable the Corporation effectively to
bring suit to enforce such rights.
(b)     The Corporation shall not be liable under this Agreement to make payment
of any amounts contemplated under this Agreement, to the extent the Indemnitee
has actually received payment (under any insurance policy, the Corporation’s
Articles of Incorporation or its Bylaws or otherwise) of the amounts otherwise
payable hereunder.
10.     Contribution. If the indemnification provided in Paragraph 2 is
unavailable and may not be paid to Indemnitee because such indemnification is
not permitted by law or otherwise under the provisions of this Agreement, then
in respect of any Proceeding in which the Corporation is jointly liable with
Indemnitee (or would be if joined in such action, suit, or proceeding), the
Corporation shall contribute to the fullest extent permitted by law, to the
amount of Expenses incurred and paid or payable by Indemnitee in such Proceeding
in such proportion as is appropriate to reflect (i) the relative benefits
received by the Corporation on the one hand and Indemnitee on the other hand
from the transaction from which such Proceeding arose, and (ii) the relative
fault of the Corporation on the one hand and of Indemnitee on the other in
connection with the events which resulted in such Expenses, as well as any other
relevant equitable considerations. The relative fault of the Corporation on the
one hand and of Indemnitee on the other shall be determined by reference to
among other things, the parties’ relative intent, knowledge, access to
information, involvement, and opportunity to correct or prevent the
circumstances resulting in such Expenses. The Corporation agrees that it would
not be just and equitable if contribution pursuant to this Paragraph 10 were
determined by pro rata allocation or any other method of allocation, which does
not take account of the foregoing equitable considerations.
11.     Liability Insurance and Funding.
(a)     The Corporation shall, from time to time, make the good faith
determination whether or not it is practicable for the Corporation to obtain and
maintain a policy or policies of insurance






--------------------------------------------------------------------------------



with reputable insurance companies providing the directors of the Corporation
with coverage for losses from wrongful acts, or to ensure the Corporation’s
performance of its indemnification obligations under this Agreement. Among other
considerations, the Corporation will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. In all policies of
directors’ and officers’ liability insurance, Indemnitee shall be insured in
such a manner as to provide Indemnitee the same rights and benefits as are
accorded to the most favorably insured of the Corporation’s officers or
directors.
(b)     Notwithstanding the foregoing, the Corporation shall have no obligation
to obtain or maintain such insurance if the Corporation determines in good faith
that such insurance is not reasonably available, if the premium costs for such
insurance are disproportionate to the amount of coverage provided, if the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or if Indemnitee is covered by similar insurance
maintained by an affiliate of the Corporation. If such insurance is not obtained
or maintained, then Indemnitee must be notified in advance in writing and, if
and as requested by Indemnitee, the Corporation shall establish a trust fund or
other comparable arrangement to support the indemnification obligations of the
Corporation under this Agreement in an amount comparable to the highest amount
of coverage previously secured through insurance during the three preceding
years. The amount of funds to be contributed by the Corporation to such a trust
fund or other comparable arrangement shall be determined by counsel mutually
agreeable to the Corporation and the Indemnitee.
(c)     If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Corporation has directors’ and officers’ liability insurance
in effect, the Corporation shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Corporation shall thereafter take all necessary action
to cause such insurers to pay, on behalf of Indemnitee, all amounts payable as a
result of such proceeding in accordance with the terms of such policies.
12.     Scope; Non-exclusivity; Subsequent Changes in the Law.
(a)     Scope. Notwithstanding any other provision of this Agreement that may
limit, or appear to have the effect of limiting the Indemnitee’s right to
indemnification by the Corporation pursuant to the BCL or the public policy of
the Commonwealth of Pennsylvania, the Corporation shall indemnify Indemnitee to
the fullest extent permitted by law and public policy, notwithstanding that such
indemnification is not specifically authorized by law, the other provisions of
this Agreement, the Corporation’s Articles of Incorporation, its Bylaws, any
insurance policy, any agreement, any vote of shareholders of the Corporation or
disinterested directors, or otherwise.
(b)    Non-exclusivity. The right to indemnification and advancement of Expenses
provided by this Agreement shall not be deemed exclusive of any other rights to
which the Indemnitee may be entitled under the Corporation’s Articles of
Incorporation or its Bylaws, any applicable laws and regulations in effect now
or in the future, any insurance policy, any agreement, any vote of shareholders
of the Corporation or disinterested directors, or otherwise, both as to actions
in Indemnitee’s official capacity and as to actions in another capacity while
holding such office. The protection and rights provided by this Agreement and
all such other protections and rights are intended to be cumulative.
(c)     Subsequent Changes in the Law. In the event of any change, after the
date of this Agreement, in any applicable law, statute, or rule, or the
interpretation thereof, which expands the right of the Corporation to indemnify
the Indemnitee or any other person serving in a capacity referred to in
Paragraph 2 hereof, such change shall be deemed to have been made to
Indemnitee’s rights, and the Corporation’s obligations, respectively, under this
Agreement. In the event of any change in any applicable law, statute, or rule,
or the interpretation thereof, which narrows the right of the Indemnitee to
receive indemnification and/or the advancement of Expenses hereunder, such
change, to the extent not






--------------------------------------------------------------------------------



explicitly required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties’ rights and
obligations hereunder.
13.     Continuation of Indemnity. All agreements and obligations of the
Corporation and of the Indemnitee contained in this Agreement shall continue
during the period the Indemnitee is a director or officer of the Corporation or
any subsidiary (or is or was serving at the request of the Corporation as a
director, officer, trustee, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including, without
limitation, any employee benefit plan) and shall continue thereafter so long as
the Indemnitee shall be subject to any Proceeding by reason of the fact that the
Indemnitee was a director or officer of the Corporation or serving in any other
capacity referred to above and in any case for at least six years following the
termination of the Indemnitee’s service as a director or officer of the
Corporation or any subsidiary.
14.     Notices. All notices, statements, requests and demands given to or made
upon either party hereto in accordance with the provisions of this Agreement
shall be in writing and shall be deemed to be given or made when personally
delivered, or when deposited in the U.S. Mail, first­class, registered or
certified mail, postage prepaid, addressed as follows:
If to the Corporation:
Mylan Inc.
1500 Corporate Drive
Canonsburg, Pennsylvania 15317
Attention:     Joseph F. Haggerty, Esq.
Executive Vice President and Chief Legal Officer
If to Indemnitee:
to the most recent address on file with the Corporation,
or in accordance with the latest unrevoked written direction from either party
to the other party hereto.
15.     Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable for any reason whatsoever:
(a)     the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Paragraph of
this Agreement containing any such provision held to be invalid, illegal, or
unenforceable, that is not itself invalid, illegal, or unenforceable) shall not
in any way be affected or impaired thereby; and
(b)     to the fullest extent possible, the provisions of this Agreement
(including, without limitation, each portion of any Paragraph of this Agreement
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself invalid, illegal or unenforceable) shall be construed so as to
give effect to the intent manifested by the provision held invalid, illegal or
unenforceable.
16.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania applicable to
contracts made and to be performed in the Commonwealth of Pennsylvania, without
giving effect to the principles of conflict of laws thereof.
17.     Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same Agreement.
18.     Binding Effect; Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and assigns, including, without limitation, any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business and/or assets of the Corporation,
spouses, heirs, and personal and legal representatives. The Corporation shall
require and cause any successor (whether direct






--------------------------------------------------------------------------------



or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Corporation, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume all of the Corporation’s obligations under and
agree to perform this Agreement in the same manner, and to the same extent that
the Corporation would be required to perform if no such succession had taken
place, and thereafter the term “Corporation” whenever used in this Agreement
shall mean and include any such successor or transferee.
19.     Consent to Jurisdiction. The Corporation and Indemnitee each hereby
consent to the non-exclusive jurisdiction of the state courts of the
Commonwealth of Pennsylvania in and for Washington County for all purposes in
connection with any action or proceeding which arises out of or relates to this
Agreement.
20.     Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in writing signed
by both the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
21.     Integration and Entire Agreement. This Agreement sets forth the entire
understanding between the parties hereto and supersedes and merges all previous
written and oral negotiations, commitments, understandings and agreements
relating to the subject matter hereof between the parties hereto.
22.     Headings. The Paragraph and other headings contained in this Agreement
are for reference purposes only and shall not control or affect its construction
or interpretation in any respect.
23.     No Construction as Employment Agreement. Nothing contained in this
Agreement shall be construed as giving Indemnitee any right to be retained in
the employ of the Corporation or any of its subsidiaries.
[SIGNATURE PAGE FOLLOWS]








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.


MYLAN INC.






By: ____________________________
                                






INDEMNITEE






____________________________
                                












[Signature Page to Indemnification Agreement]




